Citation Nr: 0939661	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-10 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from May 1968 
to August 1969 and served on active duty for training from 
February 1967 to June 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  

In December 2008, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  

FINDING OF FACT

The Veteran had some hearing loss in service but a hearing 
loss disability as defined by the applicable regulation is 
not apparent until many years after service and the 
preponderance of the competent medical evidence is against a 
nexus between a current diagnosis of hearing loss and any 
incident of service, to include exposure to excessive noise.  

CONCLUSION OF LAW

Bilateral hearing loss was not incurred in service, nor may 
it be presumed to have been incurred therein.  38 U.S.C.A.  
§§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R.  §§ 
3.102, 3.303, 3.307, 3.309, 3.385 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in August 2004 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating as well as notice of the type of evidence necessary to 
establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records 
and private treatment records.  Next, VA examinations were 
performed and medical opinions were obtained.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.   

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  While 
the Veteran noted treatment for hearing loss beginning in 
1970, he informed VA in February 2008 that none of those 
records are currently available.  And that he has provided 
all the information available to him.  Hence, no further 
notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim / claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet.  
App. 247, 253 (1999).

When a Veteran served 90 days or more during a period of war 
and an organic disease of the nervous system becomes manifest 
to a degree of 10 percent within a period of one year from 
the date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of the disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385 (2009), discussed below, then operates to 
establish when a hearing loss can be service connected.  
Hensley, 5 Vet. App. at 159.

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran served on active duty and was stationed in the 
Republic of Vietnam.  His primary military occupational 
specialty was that of a construction mechanic specialist.  
The Veteran has claimed that as a result of his military 
duties, he was exposed to loud noises throughout his career 
in the Army.  He further avers that during his enlistment, he 
often fired 175 mm howitzers, which also exposed him to loud 
noises.  He contends that he now suffers from bilateral 
hearing loss and that said loss is the result of or caused by 
his military service.

The Veteran's service medical records show that in February 
1967 at service entrance, his audiometric findings were 
normal and noted as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
0
0
0

0

In May 1967 pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5

5
LEFT
5
5
5

5


In August 1969 at separation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

25
LEFT
0
0
0

20

Private records show that in March 1998, the Veteran had an 
audiometric evaluation at the Austin Diagnostic Clinic.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
75
75
LEFT
15
25
70
100
100

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 92 percent in the left ear.  

The Veteran was examined by VA in March 2005.  He complained 
of hearing loss.  It was noted that he had a history of 
military noise exposure described as operating diesel 
equipment in service and experience firing 175 Howitzers.   
He denied a history of occupational and recreational noise 
exposure.  On audiological evaluation pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
80
75
LEFT
15
15
50
70
80

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The examiner noted that a review of the claims file revealed 
a separation exam where auditory values indicated normal 
hearing from 500 to 4000 Hz bilaterally.  He reported that  a 
claim for hearing loss is not supported by these findings and 
that therefore it is less likely as not that hearing loss was 
caused by or a result of military service.  

The Veteran underwent a VA audiological examination in 
January 2009.  He reported a history of exposure to military 
small arms weapons fire, explosives, and artillery.  He also 
reported recreational exposure in the form of wood working.  
On the audiological evaluation pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
45
65
70
LEFT
10
10
40
65
75

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 82 percent in the left ear.  
Sensorineural hearing loss was diagnosed.  The examiner 
opined that the hearing loss is not caused by or a result of 
acoustic trauma.  The rationale provided was that he was 
exposed to high risk noise in the military and his discharge 
hearing examination displayed marginally normal hearing at 
the 4K level bilaterally.  It was noted that these data 
reflect a slight drop of hearing at 4k Hz when compared to 
his hearing at enlistment, but that these values do not 
exceed the criterion for establishing a claim.  It was noted 
that his present hearing loss reveals significant aggravation 
over time with no environmental basis for this condition.  It 
was concluded that more likely than not, this is attributable 
to a later life hereditary condition or unidentified medical 
impairment.  

As a diagnosis of sensorineural hearing loss within the 
meaning of the applicable VA regulation (38 C.F.R. § 3.385) 
is not apparent until many years post-service, the 
presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 are 
not applicable.

The Board concedes that the Veteran experienced acoustic 
trauma in service as a result of his duties as a construction 
mechanic specialist.  It is not necessary that hearing loss 
be factually shown during service.  Hensley, as noted above, 
does not require this.  In this case, what is clear is that 
the Veteran was exposed to acoustic trauma during service.  
He was noted at separation to have some degree of hearing 
loss as noted by the findings at 4000 Hz.   Further he has 
current hearing loss by VA standards.  38 C.F.R. § 3.385.  

However in order to establish service connection for a 
disability, it is also necessary that the evidence 
demonstrate that the current disability had its onset during 
service or, in the case of organic diseases of the nervous 
system, had its onset during a period of one year following 
service.  Thus this case will turn on whether there is a 
medical nexus between the inservice exposure to acoustic 
trauma and his current disability.    

The Board is mindful of the Veteran's assertions that he is 
entitled to service connection.  But the mere fact that he 
was exposed to acoustic trauma in service, and/or had some 
hearing loss during his military service, is insufficient, in 
and of itself, to establish in- service incurrence or 
aggravation of a current chronic disability.  This is 
especially true in the absence of any medical evidence 
suggesting this might have occurred in this particular 
instance.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993) 
(there must be medical evidence linking a current disability, 
even assuming the Veteran has one, to his service in the 
military).

With respect to the Veteran's claim for service connection 
for hearing loss, the relevant, probative, and more 
persuasive evidence is against the claim.  First, service 
treatment records reflect normal hearing thresholds, 
bilaterally, a time of entrance, though at the time of his 
separation examination the findings had increased to be noted 
as some degree of his hearing loss.  And after service, the 
earliest evidence of hearing loss is contained in the private 
record of 1998, over 25 years after separation.  Moreover, 
and most importantly, following the review of the claims file 
and examination of the Veteran, two VA examiners have  
concluded that the Veteran's hearing loss was less likely as 
not (less than 50/50 probability) caused by or a result of 
military noise exposure.  The January 2009 examiner also 
discussed the readings at the Veteran's separation and 
provided a rationale for his opinion based on facts and data 
contained within the record, noting that the separation 
examination demonstrated normal bilateral hearing though a 
slight drop from the entrance finding.  He further explained 
that the hearing loss was more likely related to factors 
other that exposure to acoustic trauma.  The record also does 
not reflect a medical opinion that contradicts the opinion of 
the March 2005 VA audiologist or the January 2009 VA 
examiner.  

In analyzing the foregoing evidence, the Board has considered 
the Veteran's statement as to his belief that his hearing 
loss is related to service; however, as a layperson, the 
Veteran is not competent to assert the medical cause of his 
disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
For the sake of analyzing the claim, the Board concedes that 
the Veteran was exposed to factors, such as loud noises, 
while in service.  However, to the extent that the Veteran's 
contentions may be interpreted as indicating that he had 
continuity of symptomatology of hearing loss since service, 
the Board concludes that his contentions have less probative 
value than the other evidence of record which shows that 
there was no hearing loss for many years after service.  
While he is competent to attest to decreased hearing the 
Board must also address his credibility.  As to credibility, 
the Board notes that the Veteran's statements contradict his 
separation examination, which indicates that while he had 
decreased hearing bilaterally, the Veteran denied a history 
of hearing loss.  Contemporaneous medical records, such as 
the Veteran's separation examination records, which reflect 
the above-noted results, have significantly higher probative 
value than statements presented many years later in support 
of a claim for monetary benefits.  Further, the Veteran also 
has stated that he was treated beginning in 1970 for hearing 
loss; however, on his July 2004 claim he stated that hearing 
loss had not been treated yet.  These contradictory 
statements lessen the credibility of the Veteran.  

Therefore, although the Veteran may have sustained acoustic 
trauma in service, and had some hearing loss during his 
service, the preponderance of the evidence shows that chronic 
hearing loss was not present during service, was not manifest 
within a year after separation from service, was not first 
manifested until many years after service, and that any 
current hearing loss is not attributable to any event or 
injury during service.  Accordingly, the Board concludes that 
bilateral hearing loss was not incurred in service, and may 
not be presumed to have been incurred in service.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against entitlement to service connection 
for bilateral hearing loss, the doctrine does not apply.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


